DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 2 recites “wherein two seams flank either side of a man’s testicles.” As such, applicant has positively recited and claimed a human body part, because “a man’s testicles” are actively being recited as being “flank[ed]” by seams. Examiner respectfully suggests amending to add functional language such as “adapted to” or “configured to” preceding any reference to a human or human body part. For the purposes of examination, the claim will be interpreted as “wherein two seams are configured to flank either side of a man’s testicles.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, it is unclear what “other suitable pattern for underwear” means.  What is an “other suitable pattern”?
In claim 2, it is unclear whether “two seams flank either side of a man’s testicles” means that there are two seams on each side, or one seam on each side (two in total). For the purposes of prosecution, this will be interpreted as “one seam on each side, two in total.” 
In claim 4, the phrase “wherein the main body of the male underwear comprises a shelf gusset sewn into the lining of the shorts of pants” is indefinite. It is not clear from the claim whether the shelf gusset is attached to the main body of the underwear, and the underwear is attached to the lining of the shorts or pants, or whether the gusset itself is attached to the lining of the shorts or pants. For the purposes of prosecution, this will be interpreted as “the gusset is attached to the main body of the underwear, and the underwear is attached to the lining of the shorts or pants.” 
Dependent claims are rejected as depending from a rejected claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The “lining of a shorts or a pants” in claims 3 and 4 are not shown in the drawings. Therefore, the “lining of a shorts or a pants” must be shown or the features canceled from the claims.  No new matter should be entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2,497,180 to Mendelson (hereinafter “Mendelson”).
Mendelson teaches a clothing article system (Fig. 1; col. 1, ll. 1-10) comprising a main body in the shape of a men's brief, boxer or other suitable pattern for underwear (Fig. 1; col. 1, ll. 1-10); a circular waistband forming the upper outer circumference of the main body (Fig. 1; waist band 1; col. 1, ll. 54-55); a set of circular apertures forming two bottom openings of the main body (Fig. 1; leg portion 3; col. 2, ll. 1-16); a front covering of the main body (Fig. 1); and a guiding gusset attached on the inside of the front covering of the main body configured to expand and extend along one of the legs of the user (Figs. 1-4; protective insert 5, stitched to front covering at 8a; col. 2, l. 17-col. 3, l. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,497,180 to Mendelson (hereinafter “Mendelson”) in view of a US Patent No. 8,332,968 to Williams (hereinafter “Williams”).
Regarding claim 2, Mendelson teaches the elements of claim 1 as detailed above. Mendelson does not teach that the main body further comprises a shelf gusset between the legs wherein two seams flank either side of a man’s testicles.
Williams teaches a men’s undergarment having a crotch section that forms support for male genitalia. Williams teaches that the main body of the undergarment includes a shelf gusset between the legs (Figs. 1, 3; crotch pieces 62 and 72; col. 2, ll. 42-63) wherein two seams flank either side of a man’s testicles (Figs. 1,3; seams at lateral edges 68 and 78; col. 3, ll. 10-24).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the undergarment of Mendelson by including a shelf gusset as taught by Williams. This shelf gusset would allow the undergarment to provide additional support and comfort for the wearer, because it includes an elongated pouch between the legs of the garment and does not include seams in the middle of the crotch portion (see Williams col. 1, ll. 30-50).
Regarding claim 3, Mendelson teaches the elements of claim 1 as detailed above. Mendelson does not teach that the main body of the male underwear is sewn into the lining of shorts or pants.
Williams teaches a men’s undergarment. Williams teaches that this undergarment can be incorporated into other clothing items, for example pants or athletic shorts (col. 3, ll. 1-4), and further teaches that the parts of the undergarment are attached by sewing, including that the waistband of the garment can be sewn to the garment (col. 3, ll. 5-9). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the undergarment of Mendelson by sewing it into the lining of shorts or pants, as taught by Williams. This is simply combining prior art elements according to known methods to yield predictable results. See MPEP 2143. This addition of an exterior garment would allow the wearer to use the undergarment in public, such as for exercise, without combining it with a separate garment. 
Regarding claim 4, Mendelson teaches the elements of claim 1 as detailed above. Mendelson does not teach that the main body of the male underwear comprises a shelf gusset sewn into the lining of the shorts or pants.
Williams teaches a men’s undergarment having a crotch section that forms support for male genitalia. Williams teaches that the main body of the undergarment includes a shelf gusset between the legs (Figs. 1, 3; crotch pieces 62 and 72; col. 2, ll. 42-63) wherein two seams flank either side of a man’s testicles (Figs. 1,3; seams at lateral edges 68 and 78; col. 3, ll. 10-24). Williams also teaches that this undergarment can be incorporated into other clothing items, for example pants or athletic shorts (col. 3, ll. 1-4), and further teaches that the parts of the undergarment are attached by sewing, including that the waistband of the garment can be sewn to the garment (col. 3, ll. 5-9). Therefore, Williams teaches an undergarment where the main body includes a shelf gusset sewn into the lining of the shorts or pants. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the undergarment of Mendelson by including a shelf gusset and sewing it into the lining of shorts or pants as taught by Williams. This shelf gusset would allow the undergarment to provide additional support and comfort for the wearer, because it includes an elongated pouch between the legs of the garment and does not include seams in the middle of the crotch portion (see Williams col. 1, ll. 30-50). Further, the addition of an exterior garment would allow the wearer to use the undergarment in public, such as for exercise, without combining it with a separate garment.
Regarding claim 5, Mendelson teaches a method of manufacturing male underwear (Fig. 1; col. 1, ll. 1-10) comprising manufacturing a main body of underwear comprising a waistband (Fig. 1; col. 1, ll. 1-10; waist band 1; col. 1, ll. 54-55), two apertures through which the legs may extend (Fig. 1; leg portion 3; col. 2, ll. 1-16), and attaching a guiding gusset on the inside of the front side of the main body (Figs. 1-4; protective insert 5, stitched to front covering at 8a; col. 2, l. 17-col. 3, l. 2). Mendelson does not teach that the two apertures are connected between the legs by a drop down gusset.
Williams teaches a men’s undergarment having a crotch section that forms support for male genitalia. Williams teaches that the two leg portions are connected by a drop down gusset (Figs. 1, 3; crotch pieces 62 and 72; col. 2, ll. 42-63) 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the undergarment of Mendelson by including a shelf gusset as taught by Williams. This shelf gusset would allow the undergarment to provide additional support and comfort for the wearer, because it includes an elongated pouch between the legs of the garment and does not include seams in the middle of the crotch portion (see Williams col. 1, ll. 30-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH M KESSLER whose telephone number is (571)272-3153.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins, can be reached on (571)272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.K./Examiner, Art Unit 3732     

                                                                                                                                                                                                   
/ALISSA J TOMPKINS/ Supervisory Patent Examiner, Art Unit 3732